--------------------------------------------------------------------------------

Exhibit 10.7


EXCLUSIVE OPTION AGREEMENT

BETWEEN


JINHAO NEW ENERGY (ZHAOQING) DEVELOPMENT CO., LTD.

AND


ZHAOQING HAOYAN INDUSTRIAL CO., LTD.

GUANGDONG JINHAO MOTORCYCLE CO., LTD.

 

19 July 2010


ZHAOQING, CHINA




--------------------------------------------------------------------------------

EXCLUSIVE OPTION AGREEMENT


This Exclusive Option Agreement (the “Agreement”) is entered into as of 19 July,
2010 between the following Parties in Zhaoqing City.

Party A: Jinhao New Energy (Zhaoqing) Development Co., Ltd.

Registered Address: Painting workshop and No.1 factory, Guangdong Jinhao
Motorcycle Co., Ltd., Dawang Industrial Park, High and new technology
development Zone, Zhaoqing
Legal Representative: CAI Wenhao (Tsoi Chak Shing)

Party B: Zhaoqing Haoyan Industrial Co., Ltd.


an enterprise registered in People’s Republic of China (the “PRC”), and the
registration number of its legal and valid business license is 441200000012090,
and its legal address is Dawang Industrial Park, High and new technology
development Zone, Zhaoqing;

Party C: Guangdong Jinhao Motorcycle Co., Ltd.


an enterprise incorporated and existing within the territory of China in
accordance with the law of the People’s Republic of China, and the registration
number of its legal and valid business license is 441200400008320, and its legal
address is Dawang Industrial Park, High and new technology development Zone,
Zhaoqing;

In this Agreement, Party A, Party B, Party C are called collectively as the
“Parties” and each of them is called as the “Party”.

WHEREAS:


1.

Party A is a wholly foreign-owned enterprise incorporated under the laws of the
PRC;

   2.

Party C is a limited liability company incorporated under the laws of the PRC;

   3.

As of the date of this Agreement Party B is a shareholder of Guangdong Jinhao
Motorcycle Co., Ltd. (hereinafter referred to as “Opco”) and legally holds 51%
of the shares of Opco.

NOW, THEREFORE, the Parties through mutual negotiations hereby enter into this
Agreement according to the following terms and conditions:

1.

THE GRANT AND EXERCISE OF PURCHASE OPTION

  

1.1

Grant: Party B hereby grant Party A an irrevocable exclusive purchase option to
purchase all or part of the shares of Opco currently owned by Party B(the
“Option”). The aforesaid purchase options are irrevocable and shall be exercised
only by Party A (or the qualified persons appointed by Party A). The term
“person” used herein shall include any entity, corporation, partnership, joint
venture and non-corporate organizations.

1

--------------------------------------------------------------------------------


1.2

Exercise Procedures:

     1.2.1

Party A shall notify Party B in writing prior to exercising its option (the
“Option Notice” hereinafter).

     1.2.2

The next day upon receipt of the Option Notice, Party B and Opco, together with
party A (or the qualified person appointed by Party A), shall promptly compile a
whole set of documents (the “Transfer Documents”) to be submitted to the
government bodies for approving the shares or assets and business transfer in
connection with the Option exercise so that the shares or assets and business
transfer can be transferred, in whole or in part.

     1.2.3

Upon the completion of the compilation of all the Transfer Documents and the
Transfer Documents being confirmed by Party A, Party B and Opco shall promptly
and unconditionally obtain, together with Party A (or the qualified person
appointed by Party A), all approvals, permissions, registrations, documents and
other necessary approvals to effectuate the transfer of the shares and remaining
assets and business of Opco in connection with the Option exercise.

     1.3

Exercise Condition: Party A may immediately exercise the option of acquiring the
shares or remaining assets and business of Opco held by Party B whenever Party A
considers it necessary and it is doable in accordance with PRC laws and
regulations.

     2.

PRICE OF ACQUISITION

     2.1

Party A and Party B shall enter into relevant agreements regarding the price of
acquisition based on the circumstances of the exercise of option, and the
consideration shall be refunded to Party A or Opco in an appropriate manner
decided by Party A.

     2.2

Party A has the discretion to decide the time and arrangement of the
acquisition, provided that the acquisition will not violate any PRC laws or
regulations then in effect.

     3.

REPRESENTATIONS AND WARRANTIES

     3.1

Each party hereto represents to the other Parties that: (1) it has all the
necessary rights, powers and authorizations to enter into this Agreement and
perform its duties and obligations hereunder; (2) Party B warrant, represent and
guarantee that this Agreement, the Restructuring Exercise or the Listing shall
be in compliance with any and all applicable PRC laws and shall indemnify,
defend and hold harmless Party A and Opco for all fines, penalties, damages or
claims sustained by Party A or Opco arising out of Party B’s violation of this
section; and (3) the execution or performance of this Agreement shall not
violate any contract or agreement to which it is a party or by which it or its
assets are bounded.

     3.2

Party B and Opco hereto represent to Party A that: With respect to the shares
interest held by Party B in Opco, (1) Party B are legally registered
shareholders of Opco and have paid Opco the full amount of their respective
portions of Opco's registered capital required under the PRC laws; (2) except
Pledge of Shares Agreement, signed by and between Party B and Party A on 19 July
2010, Party B has mortgaged or pledged its shares of Opco, nor has either of
them granted any security interest or borrow against its shares of Opco in any
form; and (3) Party B has not sold or will not sell to any third party its
shares in Opco.

2

--------------------------------------------------------------------------------


      3.3

Opco hereto represents to Party A that: (1) it is a limited liability company
duly registered and validly existing under the PRC law; and (2) its business
operations are in compliance with applicable laws of the PRC in all material
aspects.

4.

COVENANTS

The Parties further agree as follows:


  4.1

Before Party A has acquired all the shares/assets and business of Opco held by
Party B by exercising the purchase option provided hereunder, Opco shall not:

       4.1.1

sell, assign, mortgage or otherwise dispose of, or create any encumbrance on,
any of its assets, operations or any legal or beneficiary interests with respect
to its revenues (unless such sale, assignment, mortgage, disposal or encumbrance
is relating to its daily operation or has been disclosed to and agreed upon by
Party A in writing);

       4.1.2

enter into any transaction which may materially affect its assets, liability,
operation, shareholders’ shares or other legal rights (unless such transaction
is relating to its daily operation or has been disclosed to and agreed upon by
Party A in writing); and

       4.1.3

distribute any dividend to Party B in any manner.

        4.2

Before Party A has acquired all the shares/assets/business of Opco held by Party
B by exercising the purchase option provided hereunder, Party B and Party C
shall not:

       4.2.1

sell, assign, mortgage or otherwise dispose of, or create any encumbrance on,
any of the shares held by them in Opco, except for the pledge of such shares
made according to the Shares Pledge Agreement, signed by and between Party B and
Party A on 19 July 2010.

       4.3

Before Party A has acquired all the shares/assets/business of Opco by exercising
the purchase option provided hereunder, Party B and/or Opco shall not
individually or collectively:

       4.3.1

supplement, alter or amend the articles of association of Opco in any manner to
the extent that such supplement, alteration or amendment may have a material
effect on Opco's assets, liability, operation, shareholders’ shares or other
legal rights;

       4.3.2

cause Opco to enter into any transaction to the extent such transaction may have
a material effect on Opco's assets, liability, operation, shareholders’ shares
or other legal rights (unless such transaction is relating to Opco's daily
operation or has been disclosed to and agreed upon by Party A in writing); and

       4.4

Party B shall entrust Party A to manage Opco in accordance with Shareholder’s
Right Proxy and Entrusted Management Agreement, signed by and between Party B,
Opco and Party A on 19 July 2010.

3

--------------------------------------------------------------------------------


4.5

Non Competition:

    

When Party A exercises the Option, Party B irrevocably and unconditionally
agrees and undertakes to Party A that it will not without the prior written
consent of Party A:-

     a.

be directly or indirectly engaged or concerned (whether as an employee, agent,
independent contractor, consultant, advisor or otherwise) in the conduct of any
business competing with Party A’s Business (the “Business”);

     b.

carry on for his/its own account either alone or in partnership or be concerned
as a director or shareholder in any company engaged in any business competing
with the Business;

     c.

assist any person, firm or company with technical advice or assistance in
relation to any business competing with the Business;

     d.

solicit or entice away or attempt to solicit or entice away the custom of any
person, firm, company or organization who shall at any time have been a
customer, client, distributor or agent of Party A or in the habit of dealing
with Party A;

     e.

solicit or entice away or attempt to solicit or entice away from Party A any
person who is an officer, manager or employee of Party A whether or not such
person would commit a breach of his contract of employment by reason of leaving
Party A;

     f.

in relation to any trade, business or company, use any name in such a way as to
be capable of or likely to be confused with the name of Party A and shall use
all reasonable endeavors to procure that no such name shall be used by any other
person, firm or company;

     g.

otherwise be interested, directly or indirectly, in any business competing with
the Business.

     5.

ASSIGNMENT OF AGREEMENT

     5.1

Party B and Opco shall not transfer their rights and obligations under this
Agreement to any third party without the prior written consent of Party A.

     5.2

Each of Party B and Opco hereby agrees that Party A shall have the right to
transfer all of its rights and obligation under this Agreement to any third
party whenever it desires. Any such transfer shall only be subject to a written
notice sent to Party B and Opco by Party A, and no any further consent from
Party B will be required.

     6.

CONFIDENTIALITY

The Parties acknowledge and confirm that any oral or written materials exchanged
by the Parties in connection with this Agreement are confidential. The Parties
shall maintain the secrecy and confidentiality of all such materials. Without
the written approval by the other Parties, any Party shall not disclose to any
third party any relevant materials, but the following circumstances shall be
excluded:

4

--------------------------------------------------------------------------------


  6.1

The materials is known or will be known by the public (except for any materials
disclosed to the public by the Party who receives such materials);

      6.2

The materials are required to be disclosed under the applicable laws or the
rules or provisions of stock exchange; or

      6.3

The materials disclosed by each Party to its legal or financial consultant
relate to the transaction contemplated under this Agreement, and such legal or
financial consultant shall comply with the confidentiality set forth in this
Section. The disclosure of the confidential materials by an employee of any
Party shall be deemed disclosure of such materials by such Party, and such Party
shall be liable for breaching the contract. This Article 6 shall survive this
Agreement even if this Agreement is invalid, amended, revoked, terminated or
unenforceable by any reason.

7.

BREACH OF CONTRACT


Any violation of any provision hereof, any incomplete or mistaken performance of
any obligation provided hereunder, any misrepresentation made hereunder, any
material nondisclosure or omission of any material fact, or any failure to
perform any covenants provided hereunder by any Party shall constitute a breach
of this Agreement. The breaching Party shall be liable for any such breach
pursuant to the applicable laws.

8.

APPLICABLE LAW AND DISPUTE RESOLUTION

    8.1

Applicable Law

   

The execution, validity, interpretation and performance of this Agreement and
the disputes resolution under this Agreement shall be governed by the laws of
PRC.

    8.2

Dispute Resolution

   

The Parties shall strive to settle any dispute arising from the interpretation
or performance of this Agreement through friendly consultation. In case no
settlement can be reached through consultation within thirty (30) days after
such dispute is raised, each party can submit such matter to China International
Economic and Trade Arbitration Commission South China Sub-Commission (the
“CIETAC”) in Shenzhen in accordance with its rules. The arbitration shall take
place in Shenzhen. The arbitration award shall be final, conclusive and binding
upon both Parties.

    9.

EFFECTIVENESS AND TERMINATION

    9.1

This Agreement shall be effective upon the execution hereof by all Parties
hereto and shall remain effective thereafter.

    9.2

This Agreement may not be terminated without the unanimous consent of all the
Parties except that Party A may, by giving thirty days prior notice to the other
Parties hereto, terminate this Agreement.

5

--------------------------------------------------------------------------------


10.

MISCELLANEOUS

    10.1

Amendment, Modification and Supplement

   

Any amendment and supplement to this Agreement shall be made by the Parties in
writing. The amendment and supplement duly executed by each Party shall be
deemed an integral part of this Agreement and shall have the same legal effect
as this Agreement.

    10.2

Entire Agreement

   

The Parties acknowledge that this Agreement constitutes the entire agreement of
the Parties with respect to the subject matters therein and supersedes and
replaces all prior or contemporaneous agreements and understandings in oral or
written form.

    10.3

Severability

   

If any provision of this Agreement is adjudicated to be invalid or
non-enforceable according to relevant PRC laws of the PRC, such a provision
shall be deemed invalid only to the extent the PRC laws are applicable in China,
and the validity, legality and enforceability of the other provisions hereof
shall not be affected or impaired in any way. The Parties shall, through
consultation based on the principal of fairness, replace such invalid, illegal
or non-enforceable provision with valid provision so that any substituted
provision may bring the similar economic effects as those intended by the
invalid, illegal or non-enforceable provision.

    10.4

Headings

   

The headings contained in this Agreement are for the convenience of reference
only and shall not in any other way affect the interpretation, explanation or
the meaning of the provisions of this Agreement.

    10.5

Language and Copies

This Agreement is written in Chinese and English and both the English version
and Chinese version shall have the same effect. This Agreement is executed in
copies for each version; each Party holds one and each original copy has the
same legal effect.

10.6

Successor


This Agreement shall bind and benefit the successor or the transferee of each
Party.

(The page is intentionally left blank)

 

 

 




6

--------------------------------------------------------------------------------

IN WITNESS HEREOF, the Parties hereof have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.

PARTY A: Jinhao New Energy (Zhaoqing) Development Co., Ltd.
(seal)

Legal Representative/Authorized Representative (Signature):

 

PARTY B: Zhaoqing Haoyan Industrial Co., Ltd.
Signature:




PARTY C: Guangdong Jinhao Motorcycle Co., Ltd.
 

(seal)




Legal Representative/Authorized Representative (Signature):

 

 

7

--------------------------------------------------------------------------------